C. Johnson, J.
¶34 (dissenting) — The vested rights doctrine is a judicially created doctrine originally anchored in due process principles of fundamental fairness. The doctrine operates to protect citizens and developers from the government changing the conditions and requirements that existed and were relied on when a completed building permit or development proposal was submitted. In other words, under the doctrine, except under limited circumstances, the government could not change the rules of the game after it had already been played. But no laws changed that affected the development in this case. It was illegal under the Growth Management Act (GMA), chapter 36.70A RCW, and the State Environmental Policy Act (SEPA), chapter 43.21C RCW, at all times. The majority’s decision erroneously creates a troubling erosion of the requirements under the GMA and, more disturbing, SEPA.
¶35 The vested rights doctrine has never been applied to circumvent and eliminate statutory requirements existing at the time a development proposal is submitted. The GMA controls the development of land and guides a county’s options in planning for growth, development, and expansion. Similarly, SEPA exists to condition development in order to protect our environment and minimize the envi*182ronmental impact caused by development. The majority embraces a radical departure from our cases and uses the vested rights doctrine as a sword to disregard the mandates of both the GMA and SEPA. The record in this case establishes that both the county and developer likely knew their plan would not survive a challenge unless the anticipated Growth Management Hearings Board’s (Board) decision to invalidate their proposal could be cleverly circumvented. No principle of fundamental fairness applies where the actions of the county and developer are designed to circumvent the existing requirements of the GMA and SEPA. The majority allows “vesting” of essentially an illegal development.
¶36 Point Wells is an isolated 61-acre site of a century’s worth of petroleum-based industrial use on the southwest corner of Snohomish County. It is largely inaccessible from Snohomish County. Instead, the only access is from the south through King County and the city of Shoreline along Richmond Beach Drive, a narrow two-lane neighborhood street that dead-ends at Point Wells. This road cannot provide adequate road access, let alone highway access, but is the only present or anticipated vehicle access to Point Wells, where BSRE Point Wells LP plans to build at least 3,000 housing units as well as commercial and retail space, with traffic estimated to add 12,860 car trips per day. There are no express or high-capacity transit routes within 2.5 miles of Point Wells, and although the Sound Transit light rail line runs through Point Wells, .it does not stop in Point Wells, nor is there a plan to provide a stop. Reasonable access to this type of development is, and always has been, a requirement, but such access does not exist here and probably never will.
¶37 Point Wells was originally designated as “urban industrial,” but upon BSRE’s request, Snohomish County (County) amended its comprehensive plan to designate Point Wells as “urban center” — the county’s most dense mixed-use designation — and then amended its develop*183ment regulations to accommodate Point Wells as an urban center. Under the County’s own comprehensive plan, urban centers must be “located along an existing or planned high capacity transit route.” Clerk’s Papers (CP) at 214. The comprehensive plan also required that urban centers be “located adjacent to a freeway/highway and a principal arterial road ... or be located on a regional high capacity transit route.” CP at 197. The County was well aware of such urban center requirements, not only because these requirements are in its own code but also because the County already had five designated urban centers, each identified and named by a highway intersection.2
¶38 The town of Woodway and Save Richmond Beach Inc. petitioned the Board to challenge the comprehensive plan amendments and development regulations, and in August 2010, a hearing was set before the Board. On February 14, 2011, BSRE submitted a subdivision and land-disturbing activity permit application with the county. On March 2, 2011, the hearing before the Board took place. Two days later, BSRE filed a development permit application with the County.
¶39 On April 25, 2011, the Board invalidated the county’s comprehensive plan amendments and found the development regulations noncompliant with SEPA. In its order, the Board stated that it was left with “ ‘a firm and definite conviction that a mistake ha[d] been committed.’ ” CP at 113.
¶40 The Board noted that Point Wells was the County’s only urban center without either transit access or the existing road infrastructure to support high-capacity vehicle access. The County had argued that Point Wells was “ located on a regional high capacity transit route’ ” notwithstanding the “lack of existing or planned access to that route.” CP at 108. Understandably, the Board rejected this argument. Such an interpretation, the Board reasoned, *184“le[d] to an absurd result: an urban center with limited transportation access.” CP at 108. Despite the fact that adequate urban services including transit, water, sewer, police, fire, emergency, and trash collection for Point Wells were neither available nor clearly planned, as noted by the Board, BSRE had argued that its promise to fund the building of a transit center, on-site police and fire stations, and a commuter rail station was the equivalent of the actual governmental commitment required by the GMA. The Board also rejected this argument, noting that “ ‘Trust Us’ is not a GMA Plan.” CP at 137. As a result, the Board invalidated the County’s comprehensive plan amendments. CP at 166.
¶41 Finally, the final supplemental environmental impact statement (FSEIS) submitted by the County, as required by SEPA, considered only two alternatives: (1) the land use and zoning requested by BSRE or (2) no action. The Board found the FSEIS inadequate because there were other land use designations the County could have considered that would have been less dense, generated fewer vehicle trips, and been less of a strain on public facilities and services. CP at 148. As a result, the Board held that all four ordinances did not comply with SEPA and remanded them back to the County to take legislative action to comply with SEPA. CP at 166-67.
¶42 According to the majority, however, because BSRE filed two permit applications before the Board could invalidate the proposal, it now has a vested right to develop Point Wells as an urban center notwithstanding the development’s illegality and clear deficiencies. To the majority, BSRE would have a vested right regardless of whether it plans to build 3,000 or 30,000 new housing units in Point Wells. This is not the situation envisioned by the vested rights doctrine or what the statute provides.
¶43 The purpose of the vested rights doctrine is to allow developers to determine the rules that govern their land development. Once a developer files a complete permit *185application, “a city cannot frustrate the development by enacting new zoning regulations.” W. Main Assocs. v. City of Bellevue, 106 Wn.2d 47, 51, 720 P.2d 782 (1986). The doctrine is supported by notions of fundamental fairness because “citizens should be protected from the ‘fluctuating policy’ of the legislature.” W. Main, 106 Wn.2d at 51 (quoting The Federalist No. 44, at 301 (James Madison) (Jacob E. Cooke ed., 1961)). The doctrine is meant to protect the land owner/developer from the municipality. See Noble Manor Co. v. Pierce County, 133 Wn.2d 269, 943 P.2d 1378 (1997) (right vested when city changed zoning ordinance after receiving short plat subdivision but before plat was approved); Parkridge v. City of Seattle, 89 Wn.2d 454, 573 P.2d 359 (1978) (developer had vested right, despite incomplete application, because of diligent efforts to complete application, which were frustrated by the city); Hull v. Hunt, 53 Wn.2d 125, 331 P.2d 856 (1958) (right vested day before city’s amended zoning ordinance went into effect); State ex rel. Ogden v. City of Bellevue, 45 Wn.2d 492, 275 P.2d 899 (1954) (right vested when the city attempted to rezone upon receiving building permit). The majority and legislature fail to see this nuance.
¶44 In this case, BSRE needed no such protection from the County because there was no fluctuation of county legislation during the pendency of BSRE’s permit applications; the rules and requirements remained unchanged throughout. There was not even a threat of fluctuating legislation during this time, as Snohomish County was in fact defending to the Board the very legislation requested by BSRE and under which BSRE claims its development rights vested. No case exists in which this court has held that a developer has a vested right to build under invalid, site-specific legislation that it specifically requested and subsequently defended on appeal and of which it is the sole beneficiary.
¶45 The majority finds that BSRE has a development right under RCW 36.70A.302(2), which provides:
*186A determination of invalidity is prospective in effect and does not extinguish rights that vested under state or local law before receipt of the board’s order by the city or county. The determination of invalidity does not apply to a completed development permit application for a project that vested under state or local law before receipt of the board’s order by the county or city or to related construction permits for that project.
This provision must be read consistent with the vested rights doctrine and not, as the majority reasons, as an independent, freestanding vesting provision. The statute is written in the past tense: invalidity does not apply to applications for a project that vested. It does not create rights. Rather, it protects only rights that already existed by way of vesting and assumes a separate mechanism by which those rights are created in the first place, namely our vested rights doctrine. Because BSRE should not have an illegal development right under our vested rights doctrine, it cannot use RCW 36.70A.302(2) as a shield to protect its illegal use.
¶46 Finally, the majority minimizes the environmental impact of BSRE’s vested right by noting only that Woodway and Save Richmond Beach “fear that the area lacks the infrastructure.” Majority at 170. As noted by the Board, however, the area in fact lacks all of the necessary infrastructure to support an urban center. Point Wells lies on the County’s southern border and is not accessible from anywhere within its own boundaries. The task of providing transportation, utilities, and police and fire protection, to name a few, in fact fully burdens King County; the city of Shoreline; and a narrow, inadequate residential road. Such an absurd result cannot be what the vested rights doctrine was intended to protect.
¶47 The GMA was enacted to fight “uncoordinated and unplanned growth,” RCW 36.70A.010, but in finding that BSRE has a vested right to develop Point Wells as an urban center, the majority has facilitated such uncoordinated, unplanned, and in fact illegal growth. The GMA and SEPA *187should be read in harmony and given effect, and not, as the majority holds, written out of existence. The vesting rights doctrine cannot be used as a sword to eviscerate the purpose and function of the GMA and SEPA.
¶48 Respectfully, I dissent.
Stephens and González, JJ., concur with C. Johnson, J.

 CP at 107.